Citation Nr: 1515899	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, Iowa


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810(b).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2013 letter denial by the Department of Veterans Affairs (VA) Medical Center in Des Moines, Iowa.
 
In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. The Veteran is service-connected for nodulocystic acne of the neck and lip scar, evaluated as 80 percent disabling; affective disorder, evaluated as 50 percent disabling; nodulocystic acne of the torso and buttocks, evaluated as 40 percent disabling; and residuals of fracture of the left middle finger of the nondominant hand, evaluated noncompensably; he is also in receipt of a total disability rating due to individual unemployability.

2. The Veteran is not prescribed medication for hi service-connected skin disability.

3. The Veteran does not use or wear a qualifying prosthetic or orthopedic appliance, due to a service-connected disability, that wears or tears clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute. As discussed below, resolution of the Veteran's appeal is wholly dependent on interpretation of the relevant VA statutes and regulations, and their application to the facts already of record. In this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible. Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). Further, because the claim is being denied as a matter of law, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 429-30 (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, as will be discussed in more detail below, the Veteran asserts that an annual clothing is warranted due to permanent soiling of clothing resulting from his service-connected skin disability; however, the controlling regulations do not provide for a clothing allowance on that basis. Thus, while the VLJ in this case fully explained the issue on appeal, there is no additional documentation the Veteran could submit in support of his claimed theory of entitlement that would substantiate his claim. Accordingly, VA complied with 38 C.F.R. 3.103(c)(2) in this case to the extent possible in a case decided by law and not fact; neither the Veteran nor his representative has asserted otherwise. 

II. Analysis

The Veteran is serviced-connected for nodulocystic acne of the neck and lip scar, evaluated as 80 percent disabling; affective disorder, evaluated as 50 percent disabling, nodulocystic acne of the torso and buttocks, evaluated as 40 percent disabling, and residuals of fracture of the left middle finger of the nondominant hand, evaluated noncompensably; he is also in receipt of a total disability rating due to individual unemployability.  The Veteran contends that his service-connected skin disability causes cysts that bleed and ooze pus, causing damage to his clothing.  
  	
Section 1162 of Title 38 of the United States Code provides that VA will pay an annual clothing allowance to a Veteran who meets either of the following two criteria: (1) because of a service connection disability wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the claimant's clothing, or (2) uses medication prescribed for a skin condition due to a service-connected disability that VA determines causes irreparable damage to the claimant's outer garments. 38 U.S.C.A. § 1162 (West 2014). 

The implementing regulation provides that the following criteria must also be satisfied. A medical report must disclose that, for the service-connected disability, the applicant wears or uses certain prosthetic or orthopedic appliances that tend to wear or tear clothing because of, and that the disability is the loss of a hand or a foot. 38 C.F.R. § 3.810(a)(1).   The Chief Medical Director or his designee must certify that that because of the service-connected disability a prosthetic or orthopedic device is worn or used that tends to wear or tear the applicant's clothing, or, with regard to a service-connected skin disability, that because of the use of a physician-prescribed medication, irreparable damage is done to the applicant's outer garments. 38 C.F.R. § 3.810(a)(2) .

Based on a review of the evidence, the Board concludes that entitlement to a clothing allowance pursuant to 38 C.F.R. § 3.810 is not warranted.  The Veteran is not service-connected for a hand or foot disability and does not use a prosthesis of any kind, and the claims folder does not reflect a certification from the Under Secretary of Health that the Veteran uses medication prescribed by a physician for his service-connected skin disability, that causes irreparable damage to the Veteran's outergarments. In fact, the Veteran specifically denies the use of medicated creams and other topical treatments for the disability, indicating that they do not help and have made the disability worse in some cases.  The medical evidence also does not reflect that the Veteran is prescribed such treatments for his skin.  Therefore in light of these facts, the claim of entitlement to an annual clothing allowance is denied. 

Under these circumstances, the Veteran's claim for an annual clothing allowance is legally insufficient. Without the required medical certification, the claim cannot be allowed. In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board is sympathetic to the Veteran's argument that the law is unfair regarding clothing allowances and needs to change to accommodate his and similar claims.  However, the Board cannot change a law or grant a benefit based on what the law should say.  There is a process for enacting and modifying statutes and regulations and that process is outside of the Board's authority.  The Board is, instead, bound by the statutes and regulations in force at the time of its decision, and those laws unfortunately provide no avenue for relief for the Veteran at this time.  Accordingly, the appeal is denied.
ORDER

Entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810(b) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


